911 F.2d 722Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Valentino JOHNSON, Plaintiff-Appellant,v.BALTIMORE GAS AND ELECTRIC COMPANY, Defendant-Appellee,andNorm Bowmaker, Gilbert Bresnick, Larry Gibbs, LeonardBlankenship, Defendants.
No. 90-2304.
United States Court of Appeals, Fourth Circuit.
Argued July 18, 1990.Decided Aug. 15, 1990.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Walter E. Black, Jr., District Judge.  (CA-86-1777-B)
Lowell Seets Lewis, Fort Washington, Md., for appellant.
Luther Ellis Justis, Jr., Baltimore, Md., for appellees.
D.Md.
AFFIRMED.
Before DONALD RUSSELL, WIDENER and K.K. HALL, Circuit Judges.
PER CURIAM:


1
Valentino Johnson appeals from the district court's order entering summary judgment in favor of Baltimore Gas & Electric Company and Leonard Blankenship on his claims brought under Title VII of the Civil Rights Act of 1964, 42 U.S.C. Secs. 2000e et seq.    After review of the record, and after consideration of appellant's brief and oral argument, we find this appeal to be without merit.  Accordingly, for the reasons stated by the district court in its oral opinion, we affirm.  Johnson v. Baltimore Gas & Electric Co., CA-86-1777-B (D.Md. Dec. 1, 1989).


2
AFFIRMED.